ON PETITION FOR REHEARING
PER CURIAM.
The opinion filed June 26, 1968, wherein we rejected the certified question, is now withdrawn and the following is made the opinion of the court.
The following question has been certified to this court under F.A.R. 4.6, 32 F.S. A.:
“Does Section 317.041(5), Florida Statutes, 1965, apply to the operation by a deputy sheriff of an ‘authorized emergency vehicle’ as that term in defined in Section 317.011(1), Florida Statutes, 1965, when responding to an emergency call, upon a street located within a municipal corporation and which street is not a part of the state-maintained highway system, is not a part of the county-maintained highway system, and is not a state-maintained municipal connecting link road as defined in Section 335.05(1), Florida Statutes, 1965 ?”
F.S. Section 317.041(1), F.S.A.1965, provides that all of Chapter 317, F.S., relating to the operation of vehicles (with the exception of Sections 317.071-317.211) refers to the operation of vehicles upon the state-maintained highway system and county-maintained highway system throughout the state, including state-maintained municipal connecting link roads as defined in Section 335.05(1), and that the provisions of Sections 317.071-317.211 shall apply upon highways and elsewhere throughout the state. It is clearly the legislative intent that F.S. Sections 317.071-317.211, F.S.A., apply to the operation of vehicles anywhere within the state, but that all other portions of Chapter 317, F.S.A., apply only to the operation of vehicles upon a road or highway which is either a part of the state-maintained highway system, including state-maintained municipal connecting link roads as defined in Section 335.05(1), or a part of the county-maintained highway system. The question as certified was worded so as to expressly *124exclude either of these categories as the place of operation of the “authorized emergency vehicle.” The question certified is answered in the negative.
McCAIN and OWEN, JJ., and WHITE, JOSEPH S., Associate Judge, concur.